                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:18CR242

       vs.
                                                                     ORDER
LUIS A. SEPEDA

                     Defendants.


        This matter is before the court on the Defendant’s Motion to Continue Trial [28]. The
parties seek additional time finalize the plea agreement in this matter. For good cause shown,

       IT IS ORDERED that the Defendant’s Motion to Continue Trial [28] is granted as
follows:

       1. The jury trial, now set for December 3, 2019, is continued to February 4, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and February 4,
          2020, shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 26th day of November 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
